The Honorable Jake Files State Senator
300 Free Ferry Landing Fort Smith, Arkansas 72901
Dear Senator Files:
You have requested my opinion on the following question concerning sales taxes on leased equipment:
  What is your opinion as to the validity of charging sales tax on the leased equipment property tax reimbursement?
As background for this question, you report the following:
  When a company leases a piece of equipment, instead of paying sales tax on the equipment up front, they pay it over the life of the loan. When the property taxes come due, they are the responsibility of the lessee. In addition, they are charged sales tax on this amount.
RESPONSE
I must respectfully decline to address your question, which seeks my advisory opinion on a general issue of state tax law. The Arkansas Department of Finance and Administration, Revenue Division, is the appropriate authority to issue letter opinions on questions involving the application of the state sales tax law. See Gross Receipts Tax Regulations GR-75(E) (2008) ("Opinions issued by any other agency, whether formal or informal, are not binding on the Department.") I therefore suggest that you submit your question to the following office: *Page 2
  Arkansas Department of Finance and Administration
  Sales and Use Tax Division
  Post Office Box 1272
  Little Rock, AR 72203-1272
If a disagreement exists over the interpretation of the law by the Revenue Division, interested parties of course may resort to judicial remedies.
I regret that I could not be of assistance in this matter. Please feel free to contact me if I can help you in some other respect.
Deputy Attorney General Elisabeth A. Walker prepared the foregoing opinion, which I hereby approve.
Sincerely,
DUSTIN McDANIEL Attorney General *Page 1